       2:20-cv-02517-DCN         Date Filed 09/23/20       Entry Number 8      Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                         CHARLESTON DIVISION – IN ADMIRALTY


Penny Jo Barnett, individually, and as
                                    )                   Case Number: 2:20-cv-02517-DCN
Personal Representative of the Estate of
                                    )
Edward Barnett,                     )
                                    )
               Plaintiff,           )
                                    )
vs.                                 )                   Amended Complaint
                                    )
United States of America,           )
                                    )
               Defendant.           )
____________________________________)


    Plaintiff hereby alleges and pleads as follows: 1

    1. Plaintiff is a resident of Dorchester County, South Carolina and the duly appointed

Personal Representative of the Estate of Edward Barnett.

    2. This is a case of admiralty and maritime jurisdiction with this Court having jurisdiction of

the action under 28 U.S.C. § 1333 as well as General Maritime Laws, Suits in Admiralty Act, 46

U.S.C. §§ 741-752, and the Public Vessels Acts, 46 U.S.C. §§ 781-790, to the extent said apply.

    3. This Court has jurisdiction under 28 U.S.C. § 1333 as the conduct complained of

occurred at a contraction dike on navigable waters located at Marker 49-A in the Cooper River,

North Charleston, South Carolina and arises under the Judiciary Act of 1789 and the General

Maritime Law and admiralty law of the United States.

    4. Venue is proper in this action pursuant to 46 U.S. Code § 30906.



1
 Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, Defendant has consented in
writing to the amending of the Complaint.
       2:20-cv-02517-DCN         Date Filed 09/23/20      Entry Number 8        Page 2 of 9




    5. That this is a case of admiralty and maritime jurisdiction and is an admiralty and

maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

    6. Plaintiff’s claims include a wrongful death action pursuant to SC Code § 15-51-10 and a

survival claim action pursuant to SC Code §15-5-90.

    7. The Suits in Admiralty Act, 46 U.S.C. §§ 30901-30913 (“SIAA”), waives Defendant’s

sovereign immunity for Plaintiff’s claims in the subject lawsuit.

    8. At all relevant times, the negligent, negligent per se, improper, wrongful, unsafe,

careless, reckless, willful, and/or wanton acts and omissions of Defendant (the United States

Government) described herein, through its personnel, officers, agents, employees, and/or

representatives, including the United States Coast Guard (“USCG”) and the United States Army

Corps of Engineers (“USACE”), occurred while said personnel, officers, agents, employees,

and/or representatives were acting within the course and scope of their duties with the United

States Government and said acts and omissions caused the incident and death described herein

that occurred on the navigable waters of the United States.

    9. Defendant, including the USCG, at all relevant times, was responsible for providing safe

and navigable waterways along the South Carolina Coast and responsible for the maintenance

and upkeep of navigational markers, including the aid to navigation lights at issue in this lawsuit.

    10. Defendant, including the USACE, at all relevant times, was responsible for providing

safe and navigable waterways along the South Carolina Coast and responsible for the

maintenance and upkeep of navigational markers, including the aid to navigation lights at issue

in this lawsuit.
       2:20-cv-02517-DCN         Date Filed 09/23/20       Entry Number 8      Page 3 of 9




   11. At all relevant times, a contraction dike at Marker 49-A in the Cooper River, North

Charleston, South Carolina (“dike”) was designed, constructed, and/or installed by or at the

direction of the United States Government.

   12. At all relevant times, Defendant, including the USCG and/or the USACE, owned the

subject dike.

   13. The aid to navigation lights on the dike were affixed and attached to the dike by and/or at

the direction of Defendant.

   14. The aid to navigation lights were affixed to the dike to accomplish various objectives,

including to assist boaters to determine their position, to assist boaters in determining a safe

course, and to warn boaters of dangers and obstructions.

   15. The aid to navigation lights on the dike were affixed and attached to the dike by and/or at

the direction of Defendant in order to alert boaters of the dike’s presence in the Cooper River.

   16. At all relevant times, Defendant wase responsible for the maintenance, service, repair,

replacement, and upkeep of the aid to navigation lights on the dike.

   17. At all relevant times, Defendant had the duty and obligation to have in full and proper

working order the aid to navigation lights on the dike in order to alert boaters of the presence of

the dike.

   18. At all relevant times, Defendant had a duty to use due care to make certain that the aid to

navigation lights on the dike were kept in good working order.

   19. At all relevant times, Defendant had a duty to use due care to discover non-functioning

aid to navigation lights on the dike and to repair same or give a proper warning that the

navigation lights were not functioning properly.
       2:20-cv-02517-DCN         Date Filed 09/23/20      Entry Number 8       Page 4 of 9




   20. At all relevant times, Defendant undertook the duty to have the dike equipped with

properly functioning aid to navigation lights.

   21. During the nighttime hours of July 6, 2018, Edward Barnett (“Decedent”) was operating

a boat (Identification Number LOB11622D313) that allided with the dike resulting in

catastrophic and fatal injuries that were accompanied by tremendous conscious pain and

suffering.

   22. The subject allision was caused by one or more of the aid to navigation lights on the dike

not functioning properly, not being in proper working condition, and/or not being illuminated.

   23. At the time of the subject allision, the aid to navigation lights on the dike were not

functioning properly, were not in proper working condition, and/or were not illuminated.

   24. At the time of the subject allision, the dike was not visible to an approaching boater.

   25. At all relevant times, Defendant had the duty to have the aid to navigation lights on the

dike functioning properly and in proper working condition.

   26. At all relevant times, Defendant had the duty to have the aid to navigation lights on the

dike illuminated.

   27. At all relevant times, Defendant had the duty to utilize aid to navigation lights to properly

mark the dike.

   28. At all relevant times, Defendants had the duty to properly maintain the aid to navigation

lights on the dike.

   29. At all relevant times, Defendant had the duty to inspect the aid to navigation lights on the

dike and repair any and all lights that were not functioning properly and were not in proper

working condition.
       2:20-cv-02517-DCN         Date Filed 09/23/20       Entry Number 8      Page 5 of 9




   30. At all relevant times, Defendant had the duty and obligation to have the aid to navigation

lights on the dike fully functional, in proper working condition, and illuminated in order to alert

boaters like Decedent of the presence of the dike.

   31. Prior to the subject allision, Defendant was put on notice that the aid to navigation lights

on the dike were not functioning properly, were not in proper working condition, and would not

illuminate.

   32. Prior to the subject allision, Defendant had knowledge that the aid to navigation lights

affixed to the dike were not functioning properly, were not in proper working condition, and/or

would not illuminate.

   33. Prior to the subject allision, Defendant knew that the dike’s aid to navigation lights, even

when functioning properly and in proper working condition, were insufficient to safely

illuminate the dike and alert boaters of the presence of the dike.

   34. Prior to the subject allision, Defendant knew that the dike’s aid to navigation lights, even

when functioning properly and in proper working condition, were insufficient to illuminate the

dike at night and alert boaters of the presence of the dike.

   35. Prior to the subject allision, Defendant knew that low intensity lighting on a dike can be

easily obscured.

   36. Prior to the subject allision, Defendant knew that enhanced and/or additional lighting and

other measures were needed on the dike to improve visibility and to make the dike visible to

boaters like Decedent.

   37. Prior to the subject allision, reasonable, feasible, and safer alternatives were available to

Defendant regarding ways to make the dike visible to boaters like Decedent.
      2:20-cv-02517-DCN         Date Filed 09/23/20       Entry Number 8       Page 6 of 9




   38. Following the subject allision, one or more of the aid to navigation lights on the dike

were repaired, replaced, serviced, and/or modified by and/or at the direction of Defendant.

   39. Defendant was wrongful, improper, negligent, grossly negligent, negligent per se, willful,

wanton, and/or reckless and breached the duties owed to Decedent and Plaintiff in one or more

of the following ways:

           a. Creating an unsafe, dangerous, and/or hazardous condition;

           b. Overseeing the creation of an unsafe, dangerous, and/or hazardous condition;

           c. Failing to properly and thoroughly make have the dike in a safe condition for
              boaters;

           d. Failing to have properly functioning aid to navigation lights on the dike;

           e. Failing to properly inspect and maintain the aid to navigation lights on the dike;

           f. Failing to properly inspect and maintain the dike;

           g. Failing to properly install, specify, inspect, repair, test, service, and/or maintain
              the aid to navigation lights on the dike;

           h. Failing to properly and safely ready and prepare the aid to navigation lights;

           i. Failing to properly oversee that the aid to navigation lights on the dike were
              installed, inspected, repaired, tested, serviced, and/or maintained in a proper, safe,
              non-dangerous, and/or hazard-free condition;

           j. Failing to properly oversee that the dike was in proper condition for the safety of
              boaters;

           k. Failing to properly safeguard against the unsafe, dangerous, and/or hazardous
              conditions present at the dike at the time of the subject incident;

           l. Failing to properly warn boaters of the condition of the dike and the unsafe,
              dangerous, and/or hazardous condition of the aid to navigation lights;

           m. Failing to properly hire, train, supervise, manage, and retain Defendants’
              respective officers, personnel, employees, and agents;

           n. Failing to properly identify, report, and/or repair unsafe, dangerous, and/or
              hazardous conditions of the dike;
      2:20-cv-02517-DCN         Date Filed 09/23/20       Entry Number 8       Page 7 of 9




           o. Failing to follow generally accepted standards of care applicable to the ownership,
              maintenance and upkeep of the dike and its aid to navigation lights;

           p. Failing to comply with the standards of care applicable to specifying, installing,
              inspecting, testing, repairing, servicing, maintaining, and/or utilizing aid to
              navigation lights on the dike;

           q. Failing to properly oversee the maintenance, service, and/or repair of the aid to
              navigation lights;

           r. Failing to have, implement, maintain, and/or follow applicable policies,
              procedures, and/or standards related to the aid to navigation lights;

           s. Failing to follow the generally accepted standards of care, regulations, ordinances,
              codes, policies, and/or procedures applicable to specifying, installing,
              maintaining, servicing, inspecting, testing, and/or repairing the aid to navigation
              lights on the dike;

           t. Violating the industry standard of care related to specifying, installing,
              maintaining, safeguarding, servicing, testing, inspecting, and/or repairing the aid
              to navigation lights on the dike;

           u. Failing to adopt procedures for the safe and proper specification, installation,
              repair, maintenance, testing, inspecting, safeguarding, and/or servicing of the aid
              to navigation lights on the dike;

           v. Failing to use the degree of care and caution that a reasonably prudent entity or
              agency would have used under the same or similar circumstances;

           w. Failing to adequately train, instruct, and/or supervise persons who would specify,
              install, test, service, maintain, and/or repair the aid to navigation lights on the
              dike;

           x. In specifying, installing, maintaining, repairing, and/or servicing the subject aid to
              navigation lights in an improper and unsafe manner; and

           y. In such other particulars that may be established during the course of discovery or
              at the trial of this action.

       Defendant’s wrongful, improper, negligent, negligent per se, grossly negligent, willful,

wanton, and reckless conduct and breach of the duties owed to Decedent and Plaintiff were the

direct and proximate cause of the incident and injuries described herein.
      2:20-cv-02517-DCN          Date Filed 09/23/20      Entry Number 8      Page 8 of 9




   40. Defendant is liable to Decedent and Plaintiff, including liability under the doctrines of

respondeat superior and agency, for the wrongful, improper, negligent, negligent per se, grossly

negligent, careless, reckless, willful, and wanton conduct of Defendant and Defendant’s

respective employees, representatives, personnel, officers, and/or agents, such conduct consisting

of one or more of the particulars described herein.

                                  For a First Cause of Action
                                      (Wrongful Death)

   41. Plaintiff incorporates by reference Paragraphs 1 through 40 above as if repeated verbatim.

   42. As a direct and proximate cause of Defendant’s wrongful, improper, negligent, negligent

per se, grossly negligent, careless, willful, wanton, and reckless conduct as set forth herein,

Plaintiff and all statutory beneficiaries of Decedent have lost the comfort, society, and

companionship of Decedent, have suffered severe and extreme emotional distress, anxiety, grief,

and sorrow for which Plaintiff is entitled to recover damages as described herein on behalf of

Decedent’s statutory beneficiaries.

                                 For a Second Cause of Action
                                       (Survival Action)

   43. Plaintiff incorporates by reference Paragraphs 1 through 42 above as if repeated verbatim.

   44. As a direct and proximate cause of Defendant’s wrongful, improper, negligent, negligent

per se, grossly negligent, careless, willful, wanton, and reckless conduct as set forth herein,

Decedent was forced to endure great conscious pain and suffering before his death and Plaintiff

is entitled to an award of damages as described herein.

   WHEREFORE, Plaintiff prays for judgment against Defendant for the injuries and damages

sustained by Decedent and Decedent’s beneficiaries described herein in an amount of actual and
      2:20-cv-02517-DCN          Date Filed 09/23/20      Entry Number 8     Page 9 of 9




punitive damages to be determined by this Court, for the costs of this action, and for such other

and further relief that this Court may deem just and proper.



                                             O’Shea Law Firm, LLC
                                             s/Brooklyn A. O’Shea
                                             Brooklyn A. O’Shea (Fed. ID: 12681)
                                             1120 Folly Road
                                             Charleston, SC 29412
                                             843-805-4943 office
                                             brooklyn@oshealaw.com

                                             Joye Law Firm, LLP
                                             s/Christopher J. McCool
                                             Christopher J. McCool (Fed. ID: 5747)
                                             5861 Rivers Avenue
                                             North Charleston, SC 29406
                                             843-554-3100 office
                                             cmccool@joyelawfirm.com

                                             Attorneys for Plaintiff

Charleston, South Carolina
September 23, 2020
